[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT 10.57

Restated and Amended

Toll Manufacturing Agreement

by and among

Gilead Sciences Limited

Unit 13, Stillorgan Industrial Park

Blackrock, Co. Dublin, Ireland

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

USA

and

ALTANA Pharma Oranienburg GmbH

Lehnitzstr. 70-98

16515 Oranienburg

Germany



--------------------------------------------------------------------------------

RESTATED AND AMENDED TOLL MANUFACTURING AGREEMENT

This Restated and Amended And Restated Clinical and Commercial Supply Agreement
(the “Agreement”) is entered into and made effective as of November 7, 2005 (the
“Effective Date”) among, on the one hand, Gilead Sciences Limited., an Irish
limited Company (“GSL”), whose registered address is Unit 13, Stillorgan
Industrial Park, Blackrock, Co. Dublin, Ireland, and Gilead Sciences, Inc, a
Delaware corporation (“GSI”) with its principal office located at 333 Lakeside
Drive, Foster City, CA 94404, USA (Gilead World and Gilead Sciences
collectively, “GILEAD”), and, on the other hand, Altana Pharma Oranienburg GmbH,
a German corporation (“APO”) having its principal place of business at
Lehnitzstrasse 70-98, 16515 Oranienburg, Germany. Gilead and APO are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

WHEREAS, GILEAD is a biopharmaceutical company that discovers, develops and
commercialises therapeutics to advance the care of patients suffering from life
threatening diseases worldwide; and

WHEREAS, GILEAD and APO are currently parties to that certain Toll Manufacturing
Agreement made effective as of August 1, 2003 with respect to the manufacture
and supply of a Finished Product, (as defined below), GILEAD’s proprietary
pharmaceutical product Viread® (tenofovir disoproxil fumarate); and

WHEREAS, GILEAD has also developed the API (as defined below) emtricitabine and
has filed patents thereto and commercializes the Finished Product Truvada®
(emtricitabine and tenofovir disoproxil fumarate) either by itself or through
its Affiliates on a world-wide basis; and

WHEREAS, Gilead Sciences will require the manufacture and supply of both Viread
and Truvada and potentially additional Finished Products in the future, and
Gilead World will require the manufacture and supply of both Viread and Truvada
and potentially additional Finished Products in the future for commercial
distribution and sale in the Territory; and

WHEREAS, APO is interested in Manufacturing the Products (as hereinafter
defined) Viread and Truvada and potentially other Products for GILEAD;

WHEREAS, the Parties desire to restate and amend the current Toll Manufacturing
Agreement to extend and modify their arrangements for manufacture and supply by
APO of Viread for GILEAD, to provide for manufacture and supply by APO of
Truvada for GILEAD, and to contemplate potential additional Bulk and/or Finished
Products to be included.

NOW, THEREFORE, the Parties thereby agree as follows:

DEFINITIONS

 

(A) “Affiliate” of a Party shall mean a corporation or other corporate entity
that owns, is owned by or is under common direct or indirect ownership with such
Party, where “own”, “owned” and “ownership” refer to ownership of over fifty
percent (50%) of the voting shares or other voting interest of such entity or
the ability to control or direct management of such entity.

 

(B) “API” shall mean the active pharmaceutical ingredient(s) supplied by Gilead
to be used by APO in the Manufacture of a Product as stated in a Product
Appendix;

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

(C) “[ * ]” shall mean, for an API, the [ * ] as identified as such in the
applicable Product Appendix that shall be subject to [ * ] by APO pursuant to
Section 2.7 [ * ].

 

(D) “Annual Contract Order” shall mean contract orders of Gilead to APO defining
commercial subjects, which are agreed between both parties and are up-dated on
annual basis. These subjects include capacity agreements as Minimum Purchase
Quantities, Capacity Forecast, Reserve Capacity and agreements on pricing as
Supply Prices, Idle Capacity Cost and Reserve Capacity Cost.

 

(E) “Bulk Product(s)” shall mean one or more APIs in finished form as coated
tablet(s) in bulk, unlabelled after completion of all processing stages up to,
but not including, final packaging as identified in a Product Appendix, having
the relevant Specifications contained in Schedule “B” attached hereto;

 

(F) “cGMPs” shall mean current Good Manufacturing Practices regulations
promulgated by the EU Regulatory Agencies or the FDA, in respect of medicinal
products as well as by the Quality Agreement, each in their respective current
versions;

 

(G) “Components” means, collectively, raw materials, excipients and ingredients,
required to be used in order to produce the Product in accordance with the
Specifications, other than the API, as set forth in Product Appendices.

 

(H) “Confidential Information” shall have the meaning given such term in Section
15.1.

 

(I) “Controlled” means, with respect to a patent, know-how or any other item of
intellectual property, owned by or licensed to a Party with the ability to
sublicense it to the other Party in accordance with this Agreement, without
violating or breaching any agreement with any third party.

 

(J) “EU Regulatory Agency” shall mean the Regulatory Agency of the European
Union or their national equivalents;

 

(K) “Facility” shall mean the Manufacturing location for the Product of APO at [
* ];

 

(L) “FDA” shall mean the U.S. Food and Drug Administration, or any successor
agency.

 

(M) “Finished Product(s)” shall mean the fully packaged Product with all
necessary product information leaflets, i.e. SPC in the saleable form as
approved by the relevant regulatory authority in the Territory

 

(N) “Inventory” means all inventories of Components and work-in-process produced
or held by APO in connection with the Manufacture of the Product in accordance
with the Specifications, but, for greater clarity, does not include the API;

 

(O) “Know-how” shall mean the information and know-how necessary for the
Manufacturing of the Product to the exclusion, however, of the manufacturing
know-how for the API;

 

(P) “Manufacture” or “Manufacturing” shall mean the converting of API supplied
by GILEAD or its appointee into Product by APO at the Facility, including the
required analyses and testing of API and such Products, and the packaging and
dispatch labeling of such Product for shipment to GILEAD or its appointee, to
the exclusion of the manufacture of API by APO.

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

(Q) “Marketing Authorization” means the authorization to market Finished Product
in a jurisdiction issued by the appropriate Regulatory Agency in such
jurisdiction.

 

(R) “Product” shall mean a bulk or packaged pharmaceutical product set forth in
the product appendices.

 

(S) “Product Appendix” means a Product-specific appendix to this agreements
setting forth the information specified for a Product Appendix in this Agreement
and any other relevant information for such Product as agreed by the Parties.

 

(T) “Quality Agreement” shall have the meaning set forth in Section 3.5.

 

(U) “Release Documents” means the documentation specified pursuant to Sections
2.2.3 and 2.2.4 of the Quality Agreement that is required for GILEAD to release
a batch of Product and authorize shipment thereof.

 

(V) “Specification(s)” shall mean all Manufacturing, (primary) packaging,
quality assurance and release specifications in regards to Products set forth in
Schedule “C” and in regards to API set forth in individual Product Appendices;
such Specifications shall be supplied by GILEAD at its sole responsibility;

 

(W) “Term” shall have the meaning set forth in Section 4;

 

(X) “Territory” shall mean all the countries of the world in which GILEAD has as
of the Effective Date notified APO or in the future notifies APO, that Finished
Products shall be marketed, subject to Section 1.5;

 

(Y) “Year” shall mean the twelve month period commencing, in the case of the
first Year (regarding the remaining months) of this Agreement, on the Effective
Date, and thereafter commencing upon completion of the immediately preceding
Year;

 

(Z) “Working Day(s)” shall mean any working day (with the exclusion of Saturday
and Sunday) on which banks are normally open in USA, and in Germany for the
transaction of business;

SECTION 1

PRODUCT SUPPLY COMMITMENTS

1.1 General. During the term of this Agreement, APO shall Manufacture and supply
to GILEAD the Product at the prices (the “Supply Price(s)”) indicated in Annual
Contract Orders (such prices being subject to adjustment in accordance with the
terms hereof), and GILEAD agrees to purchase from APO the Products, subject to
all other terms and conditions of this Agreement, at the Supply Prices shown.

1.2 Acceptance of Facility by Regulatory Agencies in General. Such supply and
purchase obligations shall be conditional upon acceptance of the Facility by the
regulatory authorities of the Territory. With the effective date of [ * ], the
EMEA has granted APO a manufacturing authorization to Manufacture the Product.

1.3 Acceptance of Facility by Regulatory Agencies of the European Community. APO
represents and warrants that it is the holder of the Manufacturing authorization
pursuant to Directive 75/319/EEC (as amended) and any implementation of it under
the laws of Germany for the manufacturing of certain solid pharmaceutical
products at its Facility.

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

1.4 Manufacturing of Product for other countries. GILEAD may elect to expand the
Territory to include additional countries and have APO Manufacture Product for
such additional countries, upon which terms and conditions are to be agreed. In
such case, GILEAD shall inform APO of such intention in writing and duly in
advance; the Parties shall determine the possible consequences of the
Manufacture of the Product for the existing Territory, and they shall initiate
the necessary steps to apply to a regulatory agency for approval of Manufacture
of the Product to be placed on that market and to comply with the applicable
laws and regulations.

SECTION 2

SUPPLY OF API

2.1 Supply of API by GILEAD. GILEAD or an Affiliate of GILEAD shall supply, or
arrange for the supply by their contract manufacturers of, API to APO for the
Manufacture of Product and APO shall Manufacture Product exclusively from API
supplied by GILEAD, an Affiliate of GILEAD, or a contract manufacturer thereof.
In respect of the supply of API, the Parties agree as follows:

2.2 Timely Supply. GILEAD undertakes by itself or through an assignee to timely
supply API directly to the Facility as further provided hereinafter. APO shall
be under no duty to Manufacture the Products (including validation batches), nor
meet delivery dates provided in the Binding Orders, to the extent that GILEAD
does not supply API in a timely fashion, whether said supply is provided by
GILEAD or a permitted appointee of GILEAD.

2.3 Conditions of Supply and Delivery. GILEAD undertakes to supply API to APO [
* ]. All the API provided by GILEAD shall be properly packed, marked, sealed and
[ * ] (Incoterms 2000) in accordance with GILEAD’s shipping and packing
instructions and with APO’s instructions for delivery, provided that at GILEAD’s
request and expense, APO will provide reasonable assistance in arranging for any
necessary import clearance and licenses. Delivery of API shall be made at the
Facility between 9.00 a.m. and 4.00 p.m. during Working Days.

2.4 Certification and Incoming Inspection of API. The API delivered by GILEAD or
its permitted appointee shall be in compliance with the Specifications and any
other legal requirements and shall be accompanied by a Certificate of Analysis
and a Certificate of Compliance. GILEAD will include the information about gross
weight, net weight and tare weight on the label of each barrel of API. APO
agrees to inspect the API delivered and to check it solely for identity,
quantity and conformity with the bill of lading and, as far as reasonably
possible, any damages suffered during shipping and any other obvious defects of
the API delivered within [ * ] following receipt. APO will check the gross
weight of each barrel within such [ * ] period and will confirm the net weight
of each barrel in the course of performing the API weighing process for
production orders.

2.5. Failure of API to satisfy Incoming Inspection. If the API delivered by
GILEAD or its permitted appointee to APO fails the inspections to be carried out
during the [ * ] following receipt as provided under Section 2.4 above, due to a
discrepancy from the bill of lading due to lack of identity or a difference in
gross weight, or to physical damages or other obvious defects, APO undertakes to
notify GILEAD without undue delay in writing. GILEAD shall, upon receiving such
written notice from APO, use [ * ] efforts to replace the rejected API as soon
as reasonably possible; in any event, the provisions of Section 2.9 shall apply.

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

2.6. Title to API. All API (whether being held for Manufacture or in the process
of Manufacture) supplied to APO by GILEAD or by a permitted appointee of GILEAD
in accordance with this Agreement shall at all times be and remain the property
of GILEAD, and shall be treated by APO in all respects as such, and shall be
stored and handled in a manner to prevent contamination by other drugs and
chemicals and in accordance with GILEAD’s instructions as set forth in the
Product Appendices, which GILEAD may update from time to time with APO’s
approval, not to be unreasonably withheld.

2.7 API Lost or Destroyed. APO shall compensate GILEAD for any API lost or
destroyed during the storage of API, or during the Manufacture or storage of the
Product[ * ] which will be set forth in accordance with Schedule “F” hereto, at
the price defined in the applicable Product Appendix, [ * ]. In any event, it
remains understood and agreed between the Parties that APO [ * ] or is otherwise
due to [ * ] as likewise set forth under the applicable Product Appendix. Upon a
determination that API has been lost or destroyed such that APO is required to
compensate GILEAD, APO shall[ * ].

2.8. Defects of Product attributable to Defective API. With respect to defects
of the Product attributable to defective API, the provisions of Section 8.5 of
this Agreement shall apply.

2.9. Delays in Delivery of API or Replacement Deliveries of API pursuant to
Section 2.2. If GILEAD should fail to make timely delivery of API, or of a
replacement delivery of API, to APO, the provisions of Section 2.1 hereof shall
apply and APO shall not be liable for any breach of its obligations hereunder
due to such events caused by GILEAD, provided, however, that APO shall be liable
for any breach of its obligations due to failure to properly and timely inspect
API pursuant to Section 2.4.

2.10 Destruction of Defective API. If API in the possession of APO is determined
by the Parties to be defective, then APO will destroy it in compliance with
GILEAD’s instructions and applicable laws, rules and regulations[ * ].

SECTION 3

MANUFACTURING LICENSE; MANUFACTURING PRODUCT BY APO

3.1 Manufacturing License. In relation to the grant of the Manufacturing license
by GILEAD to APO for purposes of this Agreement, the Parties agree as follows:

3.1.1 Grant of Manufacturing License. GILEAD grants APO a non-exclusive,
royalty-free, non-sublicensable, non-transferable license for the entire term of
this Agreement, under all patents Controlled by GILEAD that, but for the grant
of this license, would be infringed by the Manufacture by APO of Product in
accordance with this Agreement, and under all Know-how Controlled by GILEAD that
is necessary or reasonably useful to the Manufacture by APO of Product in
accordance with Agreement, to Manufacture the Product at the Facility for the
sole purpose of supply for the Territory of the Product so Manufactured to
GILEAD, an Affiliate, or one of their contract manufacturers of Finished
Product, indicated to APO in writing duly in advance, in accordance with the
terms and provisions of this Agreement. APO shall be responsible for the
Manufacture of Product.

3.1.2 Transfer of Manufacturing and Quality Control Procedures. To the extent
reasonably necessary for the exercise by APO of the rights granted by GILEAD
under Section 3.1.1 hereof and to the extent not already performed pursuant to
Section 3.2 hereof, GILEAD shall make available to APO all Manufacturing and
quality control procedures, including the related Know-How of GILEAD and all the
other information, necessary to carry out the contracted operations correctly in
accordance with the Marketing Authorizations and any other legal requirements.

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

3.2 Validation and other Implementation Work Costs. The validation of the
manufacturing process of Product and of the analytical methods is already
performed. If further validation work will be necessary, it will be charged to
GILEAD based on the then-current daily rates[ * ].

3.3 Manufacturing Standards. In the Manufacturing of the Product, APO agrees to
adhere to (i) the quality standards and testing methods of GILEAD indicated in
the Specifications; (ii) the Quality Agreement; (iii) any other condition
provided under the Manufacturing Authorisation and the Marketing Authorisation;
(iv) the cGMPs; as well as (v) any additional manufacturing standards agreed
upon by the Parties in writing. Subject to what is provided under Section 10.2
below, APO agrees not to unreasonably withhold its consent to the implementation
of any such additional manufacturing standards [ * ].

3.4 Manufacturing Capacity. During the Term of this Agreement, APO agrees to use
[ * ] efforts to allocate sufficient Manufacturing resources in order to meet
GILEAD’s requirements of the Product scheduled for delivery in accordance with
Section 5 and 6 hereof. Nothing in this Section 3.4 is intended to negate APO’s
obligations to fulfil Binding Orders accepted pursuant to Section 6.3 or to
prevent GILEAD from submitting aggregate Binding Orders that APO will accept, if
otherwise properly submitted, for a calendar year for the applicable Yearly
Minimum Volume.

3.5 Quality Agreement. The Parties and/or their respective Affiliates have
entered or will enter into one or more agreements collectively covering all
products containing the policies, procedures, and standards by which the Parties
will coordinate and implement the operational and quality assurance activities
and regulatory compliance objectives contemplated under this Agreement, with
Gilead Sciences performing responsibilities for itself and on behalf of Gilead
World (“Quality Agreements”).

SECTION 4

TERM AND RENEWAL

This Agreement shall be effective after having been signed by both Parties and
shall continue in force and effect thereafter for a period of [ * ] (the
“Initial Term”). After this period the term of the Agreement is extended
automatically [ * ], if the Agreement is not terminated [ * ] in advance by one
Party in written form (first possible date of notice of termination[ * ].)

SECTION 5

YEARLY MINIMUM VOLUMES OF PURCHASES

LONG TERM FORECASTS FOR PRODUCT

5.1. Minimum Volumes of Purchases. GILEAD undertakes to guarantee the yearly
minimum volumes of purchases of Products to be Manufactured by APO as laid down
in the Annual Contract Order set forth in Schedule “A”. The Parties will agree
in good faith on yearly volumes for subsequent years on an annual basis [ * ].
In the event that Gilead does not order product to fully utilize the capacity
allocated, APO will invoice Gilead for idle capacity as defined in Schedule A,
Annual Contract Order

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

5.2. Long Term Rolling Forecast for Product. Subject to what is provided under
Section 5.1, for the entire term of the Agreement, within the first [ * ]
Working Days of each calendar month (“M”), GILEAD shall submit to APO its
updated written long term rolling forecast for Bulk Product/Finished Product,
(hereinafter the “Long Term Rolling Forecast for Product”) showing GILEAD’s
estimated requirements for the Product to be produced and delivered to GILEAD
during the following [ * ] period beginning with such month M. The forecast for
months M+[ * ] through M+[ * ] shall be non-binding.

SECTION 6

PURCHASE ORDERS

6.1 Binding Orders for Product. Within the first [ * ] Working Days of each
month M, GILEAD shall submit to APO its written binding orders (the “Binding
Orders”) for Product to be manufactured and delivered by APO in month M+[ * ].
The Binding Orders submitted to APO shall specify GILEAD’s purchase order
number, quantities of the Product, monthly delivery schedule and any other
elements necessary to ensure the timely production and delivery of the Product
by APO. The quantities of Product ordered in such written orders shall be firm
and binding on GILEAD and shall not be subject to reduction.

6.2 Binding Orders for Product in batch size. Subject to what is provided under
Section 3.4, GILEAD shall place with APO Binding Orders for Product for a full
batch size or multiples thereof, as set forth in the applicable Product Appendix
and modified from time to time as mutually agreed by the Parties. It is
furthermore understood by the Parties, that it is foreseen, that APO shall
Manufacture the Product batches in campaigns. For all Products, the campaigns
should utilize the most efficient campaign size as mutually agreed by the
parties. The parties will use reasonable efforts to distribute campaigns
regularly and evenly over the calendar year. Therefore GILEAD shall consider
this opportunity in its production planning and the following submission of its
Binding Orders.

6.3 Acceptance of Binding Orders for Product by APO. APO is obliged to accept
the Binding Orders placed by GILEAD pursuant to Sections 6.1 and 6.2 for as long
as the quantities ordered do not exceed applicable Yearly Minimum Volume as
defined in Schedule A: Annual Contract Order.

6.4 Additional Supply. APO shall use [ * ] efforts to supply Product in excess
of the applicable Yearly Minimum Volume (subject to Section 3.4) and to supply
Product [ * ] of GILEAD’s previous Long Term Rolling Forecast for Product for
the applicable calendar year, but shall not be obligated to supply such
quantities if it is not able to do so by use of [ * ] efforts, and APO shall be
allowed to take into consideration in making its commercially reasonable
decision to supply the quantity of the excess amounts APO’s Manufacturing
capacity and other manufacturing commitments.

6.5 Addressee of Purchase Orders. All purchase orders shall be sent by GILEAD
with contemporaneous telephone notification, by email or to APO to the email or
fax number set forth below or identified in writing by APO:

ALTANA Pharma Oranienburg GmbH

Attention: [ * ]

email: [ * ]

Tel. No.: [ * ]

Fax No.: [ * ]

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

APO will acknowledge and either accept or reject purchase orders within [ * ]

business days of receipt to the email or fax number set forth below:

Attention: [ * ]

Email: [ * ]

Tel. No.: [ * ]

Fax No.: [ * ]

6.6 Prevailing Terms. To the extent the terms of any Binding Order or
acknowledgement are inconsistent with the terms of this Agreement, the terms of
this Agreement shall control, and any inconsistent terms are hereby expressly
rejected.

6.7 Reliance by APO. GILEAD understands and acknowledges that APO will rely on
the Binding Orders submitted pursuant to this Section 6 in ordering the
Components required to meet such Binding Orders. In addition, GILEAD understands
that to ensure an orderly supply of such Components and to achieve economies of
scale in the costs thereof, it may be desirable for APO to purchase such
Components in sufficient volumes to meet the production requirements for the
Product during part or all of the forecasted periods referred to in Section 5 or
to meet the production requirements of any longer period as APO and GILEAD may
agree to. Accordingly, GILEAD agrees that purchases may be made by APO in
respect of the Components to satisfy the production requirements for the Product
for forecasted periods to meet production requirements during such longer
periods as may be agreed to in writing from time to time by GILEAD at the
request of APO. If such Components are not included in the Products purchased by
GILEAD within [ * ] after the forecasted month in respect of which such
purchases have been made (or such longer period as the Parties may agree),
GILEAD will pay to APO [ * ] in the event such Components are incorporated into
the Products subsequently purchased by GILEAD, GILEAD will receive credit for
any costs of such Components previously paid to APO by GILEAD.

SECTION 7

DELIVERY

7.1 Terms of Delivery of Product. Prior to delivery and shipment of Product, APO
will send the Release Documents to GILEAD at the following email or, with prior
notification by telephone by fax, as follows:

Attention: [ * ]

Address: Unit 13, Stillorgan Industrial Park, Blackrock, Co. Dublin, Ireland

email: [ * ]

Fax no: [ * ]

Tel. no: [ * ]

APO will not deliver or ship until GILEAD has released the batch and authorized
shipment. GILEAD will either release or reject a batch within [ * ] of receipt
of the Release Documents. Product Deliveries shall be made [ * ] (as such term
is defined in the Incoterms 2000) [ * ], provided that APO shall select a
commercially reasonable carrier (except as otherwise set forth below). Such
title as APO has in the Products and risk of loss or of damage to the Products
shall remain with APO until the Products are [ * ] at which time title and risk
of loss or damage shall transfer to GILEAD in accordance with the Incoterms 2000
[ * ] clause. APO shall, in accordance with [ * ], (i) arrange for shipping and
insurance, to be paid by [ * ] and (ii) at [ * ] risk and expense, obtain any
export license or other official authorization and carry out all customs
formalities necessary to export the Products. GILEAD, at its election, may
select the

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

freight carrier used by APO to ship the Products, informing APO of the name
thereof reasonably in advance, and may monitor APO’s shipping and freight
practices as they pertain to this Agreement. Transport conditions shall be based
upon GILEAD’s instructions for the transportation of the Products.

7.2 Accompanying Documentation. With each shipment of Product, APO shall provide
GILEAD with the appropriate documentation, including but not limited to bills of
lading, certificate of analysis and certificate of compliance. APO undertakes,
with prior notification by telephone, to email or fax to GILEAD a copy of each
bill of lading to the attention of the following employee of GILEAD or as
otherwise instructed by GILEAD in writing duly in advance:

Attention: [ * ]

Address: Unit 13, Stillorgan Industrial Park, Blackrock, Co. Dublin, Ireland

email: [ * ]

Fax no: [ * ]

Tel. no: [ * ]

7.3 Short Deliveries. Subject to what is provided under Section 8.2.4 below,
acceptance by GILEAD of deliveries falling short of the quantities ordered and
confirmed by APO shall be without prejudice to GILEAD’s rights in relation to
any such shortage.

SECTION 8

DEFECTIVE PRODUCT

8.1 Defective Products. Quantities of the Product shall be deemed to be
defective if such quantities do not comply with APO’s warranties under
Section 13.1 hereof (the “Defective Product(s)”) and, in relation to any such
non-compliance with APO’s warranties under Section 13.1 (the “Defect(s)”).

8.2 GILEAD’s Duties to inspect and confirm; Implied Waiver. GILEAD agrees to
inspect and confirm incoming shipments of Product as follows:

8.2.1 Incoming Inspection. GILEAD shall inspect, or cause its Affiliates or
manufacturers to inspect, Product supplied by APO for transport damages,
completeness, compliance as to quantity or timing as stated in the Binding
Orders and, as far as reasonably possible, any other obvious defects within [ *
] following receipt; GILEAD shall give APO written notice of all claims for any
such obvious defect within such [ * ] period.

8.2.2 Additional Quality Control Procedures. Thereafter, GILEAD may perform
quality control procedures to be agreed between the Parties in writing with
respect to Products supplied by APO no later than [ * ] after receipt of the
delivered Products in order to check if the delivered Products meet the
Specifications.

8.2.3 Notification of Defects. GILEAD shall inform APO by prompt written
communication (telex, fax) of any Defect as hereinafter defined, in any event
such notice to be received by APO in case of defects due to a discrepancy from
the bill of lading due to lack of identity or a difference in gross weight, or
to physical damages, other obvious defects, or defects that reasonably should be
detected by any additional quality control procedures that GILEAD may perform
under Section 8.2.2 (“Detectable Defects”), within [ * ] of receipt of the
Product, and, in case of other Defects, i.e. those not reasonably detectable by
the inspections in Section 8.2.1 or the procedures carried out pursuant to
Section 8.2.2 (“Non-Detectable Defects”), within [ * ] of discovery by GILEAD.
Any such notification of defects shall be made by notice given by courier

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

under the following address, or, with contemporaneous telephone notification, by
either fax to the number given below or email to the address below:

ALTANA Pharma Oranienburg GmbH

Quality Control Dept.

[ * ]

[ * ]

Germany

 

Attention: [ * ]

Tel. No.: [ * ]

Fax No.: [ * ]

email: [ * ]

8.2.4 Implied Waiver. Failure of GILEAD to inspect or to perform agreed quality
control procedures, and to notify in writing APO in the relevant time periods
specified in Sections 8.2.1, 8.2.2 and 8.2.3 above of any Detectable Defect, or
to notify in writing APO within the pertaining time period specified in
Section 8.2.3 above of any Non-Detectable Defect after its discovery, shall
constitute a waiver of any rights relating to such Defects, unless otherwise
agreed in writing.

8.3 Disagreement as to Defects. In the event of a disagreement between APO and
GILEAD in respect of any Defects of the Product, GILEAD and APO shall conduct a
joint investigation in accordance with GILEAD’s and APO’s quality control
procedures governing the re-testing of the Product, in order to determine if any
Product has a Defect. Should the Parties fail to agree within [ * ] days after
receipt of GILEAD’s deficiency notice delivered to APO pursuant to Section 8.2.1
and/or Section 8.2.3 above as to whether any Product identified in such GILEAD’s
notice has a Defect, the Parties shall submit a representative sample of the
rejected Product to an independent laboratory acceptable to both Parties for
testing under GILEAD’s quality control procedures. The findings of such third
party laboratory shall be binding upon the Parties, and if such evaluation
certifies that any Product is Defective, Sections 8.4, 8.5 and 8.6 below shall
apply. The fees and expenses of such Third Party laboratory shall be borne by
the Party against whom the finding is made.

8.4 Remedies in relation to Defective Products. Subject to Section 8.5 and
subject to appropriate notification of GILEAD of potential Defects in Products
in accordance with Section 8.2 above and to a confirmation of any such Defects
in accordance with Section 8.3 above due to APO’s failure to produce the
Products in compliance with the Specifications and with any other warranties as
specified in Section 1.1 below, APO shall forthwith after receiving written
request thereof from GILEAD (i) in case of a visible Defect, sort the rejected
Product from any non-rejected Product (ii) in case of any Defect, whether
visible or not, replace the rejected Product in the next available campaign.
GILEAD shall supply APO with the additional API for new batches at no additional
costs for APO, provided that API quantities used to Manufacture such Defective
Product shall be subject as applicable to the compensation provisions of
Section 2.7. If GILEAD reasonably determines after consultation with APO that
the timing of any projected replacement by APO of rejected Product during the
next available campaign may cause GILEAD to have insufficient inventories of
Product to meet its requirements for Product, GILEAD shall have the right to
have another supplier provide such replacement batch of Product. Subject to the
other provisions of this Agreement, GILEAD’s remedies under this Section 8.4
shall be cumulative with other remedies it may have under this Agreement.

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

8.5 Defects of Product attributable to Deficiencies of API. Subject to what is
provided under Section 2 above, APO shall have no responsibility for any Defects
in the Products which are due to deficiencies of API provided that such Defects
are not attributable to APO’s breach of its obligations to inspect the API
delivered in accordance with Section 2.4 above.

8.6 Destruction of Defective Product. If Product in the possession of APO is
determined by the Parties to be defective, then APO will destroy it in
compliance with GILEAD’s instructions and applicable laws, rules and
regulations, with APO to bear the expenses thereof unless the defect was
determined to be due to API defects pursuant to Section 8.5.

8.7 Limitation of Liability. Except in the circumstances where APO has failed to
comply with the Specifications and any other warranties as specified in
Section 1.1, APO shall not be liable or have any responsibility for any
deficiencies in, or other liabilities associated with, any Product manufactured
by it, including, without limitation, any deficiencies contained in the formulae
and procedures specified by GILEAD in the Specifications and effects deriving
from compliance with legal requirements as specified in Section 1.1, or which
are connected to the safety, efficacy or marketability of the Products or any
distribution risk.

8.8 Consequential Damages. Neither Party shall be liable to the other for any
consequential damages, except in the case of Party’s gross negligence or
intentional misconduct.

SECTION 9

API OR PRODUCT SHORTFALLS

If at any time during the Initial Term and any extension of this Agreement, APO
is or expects that it will be unable to satisfy GILEAD’ requirements of Product,
in full or in part, or GILEAD is or expects that it will be unable to satisfy
APO’s requirements of API, then that Party shall promptly notify the other
Party, detailing the extent to which it will not meet such requirements. Nothing
in this Section 9 is intended to relieve a Party of its other obligations under
this Agreement.

SECTION 10

MANUFACTURING COMMITTEE

10.1 Manufacturing Committee. The Parties shall form a committee on the
Effective Date to address Manufacturing issues as set out in Clause 10.4
relating to Product Supplies to Gilead. Gilead and APO shall designate an equal
number of representatives with appropriate expertise to serve as members of the
Manufacturing Committee. A Party may replace its representatives serving on the
Manufacturing Committee from time to time by written notice to the other Party
specifying the prior representative(s) to be replaced and the replacement(s)
therefor. Gilead and APO shall select one (1) such person each to serve as joint
chairpersons of the Manufacturing Committee. The joint chairpersons of the
Manufacturing Committee shall be responsible for calling meetings, preparing and
circulating an agenda in advance of each meeting, and preparing and issuing
minutes of each such meeting within thirty (30) days thereafter.

10.2 Meetings. The Manufacturing Committee shall hold meetings at such times and
places as it elects to do so, but in no event shall it hold meetings less
frequently than once every [ * ]. Meetings may be held by audio or video
teleconference with the consent of each Party, provided that at least [ * ]
shall be held in person unless agreed otherwise between the Parties. Each Party
shall be responsible for all of its own expenses of participating in the
Manufacturing Committee. Meetings shall be effective only if at least one
(1) representative of each Party is present or participating.

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

10.3 Roles. Except as otherwise expressly provided, the role of the
Manufacturing Committee shall be advisory, with the goal of serving as a forum
for the sharing of information and for the purpose of preventing, or informally
resolving (if they are able to facilitate mutual agreement between the Parties)
disputes between the Parties. The Manufacturing Committee shall have solely the
powers assigned to it in Clause 10.4 of this Agreement. The Manufacturing
Committee shall not have any power to amend, modify or waive compliance with
this Agreement. The Manufacturing Committee shall operate as to matters within
its jurisdiction by consensus, as provided in this Clause 10.3.

10.4 The Manufacturing Committee shall:

 

(A) evaluate factors such as Manufacturing risk and Gilead’s needs for supply of
Products based on Forecast Schedule and Forecasts, and, if the Manufacturing
Committee determines that such Manufacturing risks or forecasts necessitate an
increase in production, then the Manufacturing Committee shall investigate the
process of qualifying new equipment or scale for the Manufacture of Product.

 

(B) agree, plan and implement appropriate changes to APO’s Manufacturing
capacity, which may include arranging for and qualifying new equipment for the
Manufacture of Product, to enable Gilead to meet its needs for Product as
indicated by Gilead’s Forecast Schedules and Forecasts in accordance with this
Agreement, and determine the allocation between the Parties of the costs of such
changes.

 

(C) discuss, consider and, if appropriate, implement supply and demand measures
as the Parties agree are appropriate to promote the objectives of this
Agreement;

 

(D) review and discuss opportunities for the Parties to identify and implement
Improvements;

 

(E) perform such other functions as appropriate to further the purposes of this
Agreement.

SECTION 11

PRICING AND CHANGES

11.1 Supply Price. APO shall Manufacture and supply the Product to GILEAD at the
Supply Price set forth in the product specific appendix. Subject to
Section 11.2, the Supply Price shall be in force during the Initial Term of this
Agreement.

No later than [ * ] APO shall be entitled to request an adjustment to the fees
for the applicable Component costs and processing fees in respect of Product for
increases in manufacturing costs [ * ]. Adjusted fees will apply prospectively
to fees for the following annual period.

11.2 Changes in Manufacturing, Quality Control and Packaging of the Product.
With respect to any changes of the Manufacturing, quality control and packaging
of the Product (hereinafter collectively referred to as “Change(s)”), the
Parties agree with respect to the implication on the Supply Price as follows:

11.2.1 Changes requested by GILEAD. If GILEAD requests a Change which would
result in an increase in APO’s costs for Components or for manufacturing,
controlling or

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

packaging the Product, the Parties shall discuss in good faith what impact, if
any, such Change will have on the Supply Price of the Product, and APO shall
propose in good faith a proposal that states the price change due to
implementation of such a Change. If GILEAD should accept a proposed price
change, the proposed Change shall be implemented, and the price change shall
become effective only with respect to those orders of the Product which are
manufactured in accordance with the revised Specifications. Unless a proposed
Change would cause [ * ] disruption to APO’s other operations at the Facility,
APO will be obligated to implement such Change if GILEAD accepts APO’s good
faith proposal for a price change. Notwithstanding any Change in the
Specifications implemented in accordance with the preceding terms of this
Section 11.2.1, GILEAD agrees to purchase [ * ] the Product manufactured by APO
based upon any Binding Order relying on “old” Specification at the “old” price
for those Product. In addition, GILEAD agrees to purchase [ * ] Components and
Inventory utilized under the “old” Specifications and purchased or maintained by
APO in order to fulfill Binding Orders in accordance with Section 6 of the
Agreement, to the extent that such Components and Inventory can no longer be
utilized under the revised Specifications. Open purchase orders for Components
no longer required under any revised Specification which were placed by APO with
suppliers in order to fulfill Binding Orders in accordance with Section 6 of the
Agreement shall be cancelled where possible, and where such orders are not
subject to cancellation without penalty, shall be assigned to and satisfied by
GILEAD.

11.2.2 Other Required Changes. In any event, should a Change become necessary in
order to allow APO to guarantee the performance of the activities in a state of
the art way or to comply with new provisions or compulsory requests of the
regulatory authorities or, in any event, with APO’s obligations under this
Agreement, APO shall immediately inform GILEAD accordingly and the provisions
set forth in Art. 11.2.1 above shall apply, provided, however, that if such
Change is not specific to the Product but instead relates to compliance of the
Facility or APO’s general procedures with GMP, any increased costs to APO would
be allocated equitably and consistently across [ * ] products manufactured by
APO at the Facility.

11.2.3 GILEAD shall be entitled to ask for an adjustment on prices in case of
significant cost savings for the manufacture of Products. The parties will
negotiate these possible cost benefits in good faith and APO shall transfer [ *
] of the cost savings to Gilead after realisation by decreasing the Supply Price
of Products respectively

11.3 Capital Expenditures and Equipment. The Parties’ responsibilities and
obligations under this Agreement for capital expenditures and equipment of
GILEAD to be obtained and located at the Facility for purposes of manufacture
and supply of Products pursuant to this Agreement shall be as set forth in
Schedule G attached hereto.

SECTION 12

PAYMENT

12.1 Invoicing. APO shall issue invoices for the payment due from GILEAD for
Product shipped to GILEAD, and all invoice amounts shall be expressed, and all
payments made in Euros.

12.2 Payment. Payment shall be made by GILEAD to APO within [ * ] of the date of
each invoice sent pursuant to Section 7.2.

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

12.3 Currency. Unless otherwise agreed, all monetary amounts are expressed in
this Agreement in Euros.

SECTION 13

GENERAL INFORMATION DUTIES

General Duties to inform. Each Party to this Agreement shall keep the other
Party fully informed of any notification or other information, whether received
directly or indirectly which might affect the marketability, safety or
effectiveness of the finished drug product or which might result in the recall
or seizure of the registration / market validation lots.

SECTION 14

WARRANTIES

14.1 Representations and Warranties of APO. APO makes the following
representations and warranties with respect to the Product sold hereunder:
(i) the Product shall be of merchantable quality and shall fully comply with all
Specifications; (ii) In Manufacturing the Product, APO shall adhere to (a) the
quality standards and testing methods of GILEAD set forth in the Specifications;
(b) the Quality Agreement; (c) any other condition provided under the
Manufacturing Authorization and the Marketing Authorization; (d) the cGMPs;
(e) any other applicable laws, rules and regulations applicable to manufacture
of in territories where Finished Product is to be marketed, as notified by
GILEAD; (f) any additional manufacturing standards agreed upon by the Parties;
as well as (g) the Binding Orders.

14.2 Limitation of Warranty. The above stated warranty does not apply in the
event of improper storage and/or improper handling of the Product by GILEAD or
by any third party.

14.3 Authority. Each Party represents and warrants that it has the full right
and authority to enter into this Agreement, and that it is not aware of any
impediment that would inhibit its ability to perform its obligations hereunder.

14.4 Formulae. GILEAD represents and warrants that the Specifications for the
Product are its property and that GILEAD may lawfully disclose such
Specifications to APO. GILEAD further represents and warrants that any
trademarks utilized by APO in connection with the Product are its property and
may be lawfully used as directed by GILEAD. GILEAD further represents and
warrants that the Specifications for the Product conform to all applicable laws
and regulations, and that the Product if labeled and formulated in accordance
with such Specifications and Manufactured in compliance with this Agreement
(i) may be lawfully sold and distributed in every jurisdiction in which GILEAD
markets the Product, (ii) will be fit for the purpose intended, and
(iii) subject to labeling and application in accordance with applicable laws
will be safe for human consumption.

SECTION 15

INDEMNIFICATION

15.1 Indemnification by APO. APO shall indemnify, defend and hold harmless
GILEAD, its officers, directors, agents, servants, and employees from and
against any and all third party claims, demands, actions, suits or proceedings
(“Third Party Claims”), arising out of APO’s breach of this Agreement (including
breaches of its warranties in Section 13.1) or APO’s negligence or willful
misconduct in activities under this Agreement, and from and against all losses,
damages, judgments, liabilities, costs and expenses (including reasonable legal
expenses) (“Losses”) resulting from such Third Party Claims, except in each case
to the extent GILEAD has an

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

obligation of defense or indemnity with respect to such Loss or Third Party
Claim pursuant to Section 14.2. GILEAD shall not settle any such Third Party
Claim without the prior written approval of APO, and APO shall have the right,
if it so wishes, to conduct negotiations to settle, settle or to conduct any
litigation arising out of, any such Third Party Claim. GILEAD shall provide
prompt written notice of any such Third Party Claim to APO and shall reasonably
co-operate in the defense and/or settlement of any such Third Party Claim at
APO’s request and expense.

15.2 Indemnification by GILEAD. GILEAD shall indemnify, defend and hold harmless
APO, its officers, directors, agents, servants, and employees from and against
any and all Third Party Claims arising out of (i) GILEAD’s breach of this
Agreement (including breaches of its warranties in Section 13.4), (ii) for
shipments of Product, the manufacture, use, import, offer for sale, sale,
distribution, testing, handling, transport or disposal of Bulk Product or
Finished Product following delivery of the relevant Product pursuant to this
Agreement, or (iii) GILEAD’s negligence or willful misconduct in activities
under this Agreement, and from and against all Losses resulting from such Third
Party Claims except in each case to the extent APO has an obligation of defense
or indemnity with respect to such Loss or Third Party Claim pursuant to
Section 14.1. APO shall not settle any such Third Party Claim without the prior
written approval of GILEAD, and GILEAD shall have the right, if it so wishes, to
conduct negotiations to settle, settle or to conduct any litigation arising out
of, any such Third Party Claim APO shall provide prompt written notice of any
such Third Party Claim to GILEAD and shall reasonably co-operate in the defense
and/or settlement of any such Third Party Claim at GILEAD’s request and expense.

15.3 Survival of Indemnification Obligations. The indemnification obligations
set forth in this Section 14 shall survive the expiration or termination of this
Agreement.

SECTION 16

CONFIDENTIALITY

16.1 General Principle. “Confidential Information” shall mean confidential or
proprietary information of a Party either disclosed orally or in writing to or
otherwise learned by the other Party that should reasonably be known to be
confidential or proprietary to the disclosing Party, including but not limited
to such Party’s: research, development, preclinical and clinical programs, data
and results; pharmaceutical or biologic candidates and products; inventions,
works of authorship, trade secrets, processes, conceptions, formulas, patents,
patent applications, and licenses; business, product, marketing, sales,
scientific and technical strategies, programs and results, including costs and
prices; suppliers, manufacturers, customers, market data, personnel, and
consultants. Each Party agrees to hold in strict confidence any and all
Confidential Information of the other Party disclosed to it, to use such
Confidential Information only for the purposes of this Agreement, and to
restrict access to such Confidential Information to those persons entrusted to
carry out the activities provided for hereunder and who are subject to the same
secrecy obligation. Each Party will protect the confidentiality of Confidential
Information of the other Party using use the same level of effort it uses to
protect its own confidential or proprietary information of a similar nature but
in no event less than a [ * ] level of effort.

16.2 Exceptions. Excepted from the secrecy obligations in Section 15.1 shall be
any Confidential Information: (i) which is in public domain at the time of
disclosure; (ii) which is published or otherwise becomes part of the public
domain through no fault of the receiving Party; (iii) which was in the
possession of the receiving Party at the time of disclosure as shown by prior
written records; (iv) which becomes available to the receiving Party without
secrecy obligations from a third party who has the right to disclose it without
breach of any obligation to the other Party; (v) or, of which the receiving
Party can [ * ] prove that it was independently developed by employees of the
receiving Party who had no access to the Confidential Information disclosed.

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

16.3 Required Disclosure. Notwithstanding any other provision of this Agreement,
each Party may disclose Confidential Information of the other Party to the
extent and to the persons or entities as required by applicable governmental
law, rule, regulation or order (including to Regulatory Agencies for the
purposes of this Agreement), provided that it first notifies the other Party of
such disclosure requirement to enable it to seek any available Excepted from
this secrecy obligation shall further be Information or Know-How which has to be
disclosed to the EU Regulatory Agencies for the purposes of this Agreement or
which GILEAD is entitled to disclose according to this Agreement.

16.4 Duration of Confidentiality Obligations. The confidentiality obligations of
the Parties shall survive this Agreement for a period of [ * ] years.

16.5 Improvements

16.5.1 APO acknowledges and agrees that it has no proprietary intellectual
property rights in or to the current manufacturing process for the Finished
Product, as set forth in the Specifications. APO shall not perform any
Manufacturing other than for Manufacture of Finished Product for supply to
Gilead pursuant to this Agreement, and APO shall not perform any process
development or otherwise attempt to modify the Manufacturing process without
Gilead’s prior written consent.

16.5.2 The Parties acknowledge that they, independently or jointly, may develop
improvements to the Specifications, inventions and other know-how (including
without limitation data, information, processes, techniques, methods, and
unpatentable inventions) in the course of fulfilling their obligations under
this Agreement (“Improvements”). Subject to Section 15.5.3, (i) APO shall own
all right, title and interest in and to Improvements that are general
manufacturing Improvements that have application beyond manufacture and
processing of [ * ] (including Finished Product and finished products
incorporating [ * ] to the [ * ] (“APO Improvements”), and (ii) Gilead shall own
all, right, title and interest in and to all other Improvements (“Gilead
Improvements”). Each Party hereby assigns its entire right, title and interest
in Improvements that are to be owned by the other Party pursuant to this
Section 15.5.2, and all patents and copyrights that may be obtained thereon and
trade secrets and other intellectual property rights therein (“Improvements
IP”), to the other Party, and each Party will take all reasonable steps and
execute and deliver all documents reasonably required for the other Party to
evidence or record such assignment as applicable. Each Party shall only use in
its performance under this Agreement, its employees or consultants who have
agreed in writing to assign Improvements to it.

16.5.3 APO hereby grants to Gilead an irrevocable, nonexclusive, worldwide,
royalty-free license under the APO Improvements and the APO Improvements IP to
research, develop, make, have made, use, sell, offer for sale, import and
otherwise commercialize Gilead’s (and its Affiliates’ and licensees’) products
throughout the world, with the right to sublicense (through one or more tiers of
sublicensees to Affiliates of Gilead, licensees with exclusive or co-exclusive
commercialization rights to such products to in one or more countries, and
contract manufacturers).

SECTION 17

TERMINATION

17.1 Either Party’s Right to terminate for Cause. Either Party shall have the
right to terminate this Agreement for cause in any of the following events:

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

17.1.1 Termination for Material Breach. Without prejudice to any remedy or claim
it may have against the other Party for material breach or non-performance of
this Agreement, either Party shall have the right to terminate this Agreement
for cause in the event that the other Party fails to materially comply with or
perform any material provision of this Agreement (the “Breach”) in accordance
with the following provisions:

(A) The terminating Party shall notify the terminated Party of any such Breach
in writing, specifying such Breach in reasonable detail and stating its
intention to terminate this Agreement for cause (the “Reminder”).

(B) In the event that the terminated Party either (i) if the Breach is of such a
nature that it can be reasonably expected to be cured within a [ * ] period (for
example, as with an obligation to make payment of monies), fails to cure such
Breach within a period of [ * ] following receipt by the terminated Party of
such Reminder (the “Remedy Period”), or (ii) if the Breach is of such a nature
that it cannot be reasonably expected to be cured within a [ * ] period, if the
terminated Party fails to establish to the reasonable satisfaction of the
terminating Party that it is diligently and actively pursuing a cure at the
expiration of such Remedy Period, , the terminating Party shall be entitled to
terminate this Agreement within a period of [ * ] following the expiry of such
Remedy Period with immediate effect by giving the terminated Party related
written notice.

(C) In the event that the terminated Party, under the circumstances referred to
under (ii) of Section 17.1.1.B above, can establish to the reasonable
satisfaction of the terminating Party that it is diligently and actively
pursuing a cure at the expiration of the Remedy Period, then such Remedy Period
shall be extended for so long as a cure is being diligently and actively
pursued, such extension not to exceed [ * ] in the aggregate (the “Extended
Remedy Period”). For clarity, the Remedy Period and the Extended Remedy Period
together shall not exceed [ * ].

(D) In the event that the terminated Party shall not have cured the Breach
pursuant to Section 17.1.1.C above at the end of such Extended Remedy Period,
the terminating Party may exercise its termination right for Breach within a
period of [ * ] following the expiry of such Extended Remedy Period by giving
the terminated Party related written notice.

17.1.2 Termination for Reasons of Insolvency or Termination of Business
Activities. Either Party shall be entitled to terminate this Agreement if the
other Party becomes insolvent or is subject of a petition in bankruptcy whether
voluntary or involuntary or of any other proceeding under bankruptcy, insolvency
or similar laws, or if this Agreement is assigned by such other Party for the
benefit of creditors. Such termination right may be exercised within a term of [
* ] following the date as of which the Party entitled to terminate receives
knowledge of such insolvency or termination of business activities by the other
Party, by giving the terminated Party related written notice

17.1.3 Termination for Medical or Regulatory Reasons. GILEAD shall be entitled
to terminate this Agreement in case of medical or regulatory reasons which
prevent the use of Finished Product in humans or in case approval of Finished
Product is rejected or withdrawn by EU or foreign Regulatory Agencies or in case
of other serious safety reasons and GILEAD has undertaken serious attempts to
remove the reasons therefore.

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

17.2 Financial Consequences in Case of Termination. Upon expiration or
termination of this Agreement GILEAD shall, to the exclusion of other financial
obligations of GILEAD except as specifically provided for herein: (i) purchase,
at APO’s cost, the Inventory applicable to the Product which was purchased,
produced or maintained by APO in contemplation of filling Binding Orders and
that is suitable for production of Product; (ii) purchase from APO all
undelivered Products already firmly ordered in accordance with the ordering
terms of Section 6.2, at the price in effect at the time the Binding Order was
placed; and (iii) satisfy the purchase price payable pursuant to APO’s orders
with suppliers of Components, provided such orders were made by APO in reliance
on Binding Orders. The provisions of this Agreement relating to delivery,
acceptance, rejection and payment or and for Product shall govern delivery and
purchase of such Product under (ii) and (iii).

If the Agreement is terminated by GILEAD pursuant to Section 17.1.1 as a result
of a Breach by APO or pursuant to Section 17.1.3, GILEAD agrees to purchase such
of the items referred to in (i), (ii) and (ii) above as it determines, acting
reasonably, can be used by it.

17.3 Return of Stocks of API. In case of the expiration or termination of this
Agreement for any reason whatsoever, APO shall, at GILEAD’s request and option,
return to GILEAD or its designee or destroy all stocks of API remaining at APO,
the costs of transportation or destruction to be borne by GILEAD, or, in the
case of a termination of this Agreement by GILEAD pursuant to Section 17.1.1 as
a result of a Breach by APO or pursuant to Section 17.1.3, by APO.

17.4 Termination of Manufacturing License. Effective upon the expiration or
termination of this Agreement for any reason whatsoever, the Manufacturing
license granted by GILEAD to APO under Section 3.1 shall terminate, and the
rights of each Party to Information and Know-How of the other Party shall expire
with immediate effect. APO shall either, at GILEAD’s option, return or destroy
all Information and Know-How of GILEAD and all copies, extracts, summaries and
derivatives thereof, in its possession and shall certify to GILEAD the
completion thereof.

SECTION 18

NOTICES

Unless otherwise specified herein, any notice or other communication required or
permitted to be given under this Agreement may be delivered personally or be
sent by prepaid certified or registered post, courier or facsimile transmission
(with receipt acknowledged or confirmed) addressed to the Party addressed as
follows:

If to GILEAD:     [ * ]

Gilead Sciences Inc.

333 Lakeside Drive

Foster City, CA 94404

USA

Fax No.: [ * ]

Tel. No.: [ * ]

Email: [ * ]

with a copy to:    Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

USA

Attention: Vice President and General Counsel

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Fax No.: [ * ]

and

if to APO:            [ * ]

Tel. No.: [ * ]

Fax No.: [ * ]

Email: [ * ]

with a copy to:    [ * ]

Tel. No.: [ * ]

Fax No.: [ * ]

Email: [ * ]

and any such notice or other communication shall be deemed to be effective upon
receipt by the Party to which it is addressed if received during a Working Day
or otherwise at the start of the next Working Day. Any Party may change the
address to which notice is to be given as provided herein by giving the other
Party related written notification.

SECTION 19

DISPUTE RESOLUTION AND GOVERNING LAW

19.1 Disputes. In the event of any dispute, claim, question or disagreement
arising out of or relating to this Agreement (a “Dispute”), the Parties shall
use all reasonable efforts to settle such Dispute by amicable negotiations
within a period of [ * ] of one Party giving notice of the Dispute to the other
Party.

19.2 Arbitration. Should the Parties not manage to settle the dispute by
amicable negotiations within the such period of [ * ], all disputes shall be
finally settled under the rules of conciliation and arbitration of the
International Chamber of Commerce (the “Rules”) by three arbitrators, reasonably
fluent in English, one appointed by each of the Parties and the third one, who
shall act as Chairman, by the other two arbitrators, or, in the event of their
failure to reach agreement within [ * ] of the appointment, in accordance with
the Rules. The arbitration procedure will take place in Geneva and will be
conducted in the English language. The decision of the arbitrators will be final
and binding upon the Parties.

19.3 Governing law. This Agreement shall be construed and enforced in accordance
with the laws of Switzerland.

SECTION 20

ASSIGNMENT AND SUBCONTRACT

20.1 Assignment. This Agreement may be assigned by GILEAD provided that:
(i) GILEAD shall inform APO of said assignment in writing and in advance; and
(ii) any assignee shall covenant in writing with APO to be bound by the terms of
this Agreement. APO may assign this Agreement to subsidiaries of APO only with
prior written agreement by GILEAD which agreement shall not be unreasonably
withheld.

20.2 Subcontract. APO may subcontract, in whole or in part, to third parties the
performance of the activities contemplated under Section 3 above entrusted to it
by this Agreement, provided that APO shall bear any additional costs possibly
related to this appointment. In any event, before subcontracting the performance
of the aforesaid activities to third parties, APO must first receive written
consent from GILEAD.

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

20.3 [ * ] shall be APO’s counterparty to for [ * ] supplies of Product, and [ *
] will have the rights and obligations of GILEAD hereunder to the extent
pertaining to [ * ] supplies of Products. [ * ] shall be APO’s counterparty to
for [ * ] supplies of Product and will have the rights and obligations of GILEAD
hereunder to the extent pertaining to [ * ] supplies of Products.

SECTION 21

FORCE MAJEURE

21.1 Force Majeure. Neither Party shall be liable for the failure to perform its
obligations under this Agreement if such failure is occasioned by a cause or
contingency beyond such Party’s reasonable control, including, but not limited
to riots, wars, fires, floods, storms, strikes (excluding strikes and work
slow-downs that affect APO but not the German pharmaceutical manufacturing
sector generally), interruption of energy supply, or compliance with any order
or regulation of any government entity which is not due to any failure or
non-compliance of the Party affected. A Party claiming a right to excused
performance under this Section 21 shall immediately notify the other Party in
writing of the extent of its inability to perform, which notice shall specify
the occurrence beyond its reasonable control that prevents such performance and
shall indicate its consequences from the stand point of the fulfilment of
contractual obligations. The Party affected by an event of force majeure must
use and continue to use every effort in order to continue to perform this
Agreement and, subject to the following paragraph, if absolutely necessary the
Parties shall co-operate in order to agree upon terms and conditions different
from those contained herein, for the continuance of the Agreement itself for the
entire period of time the event of force majeure continues. Should the event of
force majeure extend for more than [ * ], each of the Parties shall be entitled
to terminate this Agreement by giving [ * ] written notice thereof to the other
Party. Such notice shall indicate, inter alia, the date provided for the
termination of the Agreement.

SECTION 22

WAIVER

A waiver of any breach of any provision of this Agreement shall not be construed
as a continuing waiver of other breaches of the same or other provisions of this
Agreement. The tolerance by either of the Parties, even if continued or
repeated, of breaches by the other Party of provisions contained in any clause
of this Agreement shall not constitute a waiver nor it may in any way affect the
validity of the clause being breached, so long as the breach is contested within
[ * ] of the date of the event by way of registered letter with return receipt.

SECTION 23

NO PARTNERSHIP

The relationship established hereby between GILEAD and APO is in all respects a
commercial relationship. Nothing herein shall be construed as imposing any
fiduciary obligations on either Party, or as establishing any partnership or
joint venture between the Parties, or as rendering one Party an agent of the
other.

SECTION 24

ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between the Parties with
reference to the subject matter hereof and supersedes any prior agreements with
respect to such subject matter. Any modification, amendment or supplement to
this Agreement must be in writing and signed by

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

authorized representatives. The “WHEREAS” and the documents attached as
Schedules to this Agreement form an integral and substantial part of this
Agreement. The headings to the Sections of this Agreement are for convenience
only and shall be disregarded in interpreting and construing this Agreement.

SECTION 25

SEVERABILITY

In the event of the invalidity of any provisions of this Agreement or of this
Agreement containing any gaps, the Parties agree that such invalidity or gap
shall not affect the validity of the remaining provisions of this Agreement. The
Parties will in good faith replace an invalid provision or fill any gap with
valid provisions, which most closely approximate the purpose and economic effect
of the invalid provision or, in case of a gap, the Parties’ presumable
intentions. In the event that the terms and conditions of this Agreement are
materially altered as a result of the preceding sentences, the Parties shall
renegotiate the terms and conditions of this Agreement in order to resolve any
inequities.

SECTION 26

SURVIVAL

The termination or expiration of this Agreement for any reason whatsoever shall
be without prejudice to any obligations or rights on the part of either Party
which have accrued prior to such termination, and shall not affect or prejudice
the following provisions of this Agreement which shall survive such termination
or expiration: Title to API, Section 2.6; Destruction of Defective API,
Section 2.10; Defective Product, Section 8; General Information Duties,
Section 12; Warranties, Section 13; Indemnification, Section 14;
Confidentiality, Section 15; Financial Consequences in Case of Termination,
Section 16.2; Return of Stocks of API, Section 16.3; Termination of
Manufacturing License, Section 16.4; Notices, Section 17; Dispute Resolution and
Governing Law, Section 18; Waiver, Section 21; Entire Agreement, Section 23;
Severability Section 24; and Survival, Section 25.

SECTION 27

EXECUTION BY COUNTERPART

This Agreement may be executed by the Parties in two counterparts, each of which
shall be deemed an original and all of which, taken together, shall constitute
one and the same instrument.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written by the Parties’ respective duly authorized representatives.

 

Gilead Sciences Limited     ALTANA Pharma Oranienburg GmbH

/s/ Anthony Caracciolo

   

/s/ Joem-Michael Keck .

Anthony Caracciolo, Director     Dr. Joern-Michael Keck, General Manager Gilead
Sciences, Inc.    

/s/ Anthony Caracciolo     11/10/05

   

/s/ Hans-Jochim Kaatz     11/08/05

Anthony Caracciolo, Sr. Vice President     Hans-Joachim Kaatz, General Manager

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Schedules to this Agreement:

 

Schedule “A”:   Annual Contract Order Schedule “B”:   Agreement Product
Specifications Schedule “C”:   Batch Coding System Schedule “D”:   Dispatch
Labeling of APO Schedule “E”:   Shipment Instructions Schedule “F”:  
Manufacturing Line [ * ] Schedule “G”:   Capital Expenditure and Equipment

 

Product Appendix 1:   Tenofovir Disoproxil Fumarate Tablets, 300 mg   Exhibit A:
Drug Substance and Excipient Specifications   Exhibit B: Pricing Schedule  
Exhibit C: Manufacturing Loss Compensation Schedule Product Appendix 2:  
Emtricitabine 200 mg and Tenofovir Disoproxil Fumarate 300 mg Tablets   Exhibit
A: Drug Substance and Excipient Specifications   Exhibit B: Pricing Schedule  
Exhibit C: Manufacturing Loss Compensation Schedule Product Appendix 3:   [ * ]
[ * ]mg, [ * ] [ * ]mg and Tenofovir Disoproxil Fumarate [ * ]mg Tablets  
Exhibit A: Drug Substance and Excipient Specifications   Exhibit B: Pricing
Schedule   Exhibit C: Manufacturing Loss Compensation Schedule

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Schedule “A”

Annual Contract Order

between

Gilead Sciences Limited

Unit 13, Stillorgan Industrial Park

Blackrock, Co. Dublin, Ireland

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

USA

(“Gilead”)

and

ALTANA Pharma Oranienburg GmbH

Lehnitzstr. 70-98

16515 Oranienburg

Germany

(“APO”)

1. General. This Annual Contract Order is an appendix of the Toll Manufacturing
Agreement between Gilead and APO made effective as of November 1, 2005. The
parties define and agree on a rough cut capacity planning, minimum purchase
quantities for a [ * ] years horizon and costs for idle capacity and reserve
capacities.

In case of any conflict between the Toll Manufacturing Agreement and the Annual
Contract Order, the content and agreements of the Toll Manufacturing Agreement
shall be binding.

Gilead and APO will up-date the Annual Contract Order on regular basis during [
* ] of each calendar year. The next up-date will take place in year 2006.

2. Rough Cut Capacity Planning 2006-2008.

Gilead requires production capacities from APO for the years 2006, 2007 and 2008
as follows:

Table 1: Rough Cut Capacity Planning, as of Sep 2005

 

RCCP Gilead

   2006   2007   2008   2009   2010

1. Annual Production Demand [batches] For guidance only

          

Viread {batches of [ * ] kg}

   [ * ]   [ * ]   [ * ]    

Truvada {batches of [ * ] kg}

   [ * ]   [ * ]   [ * ]    

Triple Combo {batches of [ * ] kg}

   [ * ]   [ * ]   [ * ]    

2. Minimum Purchase Quantity {batches of [ * ] kg equivalent}

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

3. Reserve Capacity {batches}

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

4. Total capacity requirement

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

--------------------------------------------------------------------------------

* Years 4 and 5 provided for guidance only

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

2.1 Minimum Purchase Quantity.

Gilead agrees to guarantee the yearly minimum volumes of purchases of Products
as defined in Table 1, No. 2 (see also Toll Manufacturing Agreement section
5.1).

In return, APO will accept binding purchase orders as long as purchase volumes
do not exceed [ * ] (see also Toll Manufacturing Agreement section 6.3).

To ensure sufficient flexibility in demand planning, APO agrees to accept
binding purchase orders, which [ * ]

2.3. Reserve Capacity.

APO and Gilead agree that Gilead has access to Reserve Capacities as defined in
Table 1, No. 3. For this purpose, both parties will agree on measures to ensure
that sufficient equipment capacities are in place.

For year 2006, APO will guarantee access to reserve capacity of total [ * ]
batches at existing equipment base.

For years 2007 and 2008, Gilead agrees that the investments in new equipment as
laid down in Toll Manufacturing Agreement, Schedule G, Attachment 1 are [ * ].

Within the Long Term Rolling Forecast (see Toll Manufacturing Agreement, section
5.2), Gilead has to inform APO in month M that Reserve Capacity shall be
utilized for production in month M+[ * ] (i.e. lead time of [ * ]). Based on
this information, APO will initiate necessary measures (e.g. hiring and
qualification of personnel) to realise the increase in production by month M+[ *
].

In case Gilead will utilise Reserve Capacity for production, Gilead will
increase the capacity demand for a time period of a [ * ].

3. Idle Capacity Cost.

In the event that Gilead does not order Product to fully utilise the capacity as
defined as annual Minimum Purchase Quantity, APO will invoice Gilead for idle
capacity at a rate of [ * ].

APO shall issue invoices for Idle Capacity Costs to Gilead on an annual basis.

4. Reserve Capacity Cost.

In the event that Gilead does not fully utilise the additional reserve capacity
requirements within a time period of [ * ] as described in section 2.3, Gilead
agrees to pay APO Reserve Capacity Costs at a rate of [ * ] (based on [ * ] kg
batches). In order to allow for planning uncertainty and flexibility, APO agrees
that Gilead will only be invoiced for Reserve Capacity Cost if the volume of
purchase orders is lower than [ * ] of the forecasted reserve capacity
requirements.

APO shall issue invoices for Reserve Capacity Costs to Gilead on an annual
basis.

 

Gilead Sciences Limited     ALTANA Pharma Oranienburg GmbH

/s/ Anthony Caracciolo

   

/s/ Joem-Michael Keck        /s/ Hans-Jochim Kaatz

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Schedule “B”

Toll Manufacturing Agreement

Product Specifications

[ * ]

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Schedule “C”

Toll Manufacturing Agreement

Batch Coding System

Batch coding will consist of a unique alpha-numeric code of not more than 8
characters. APO will assign each lot number prior to manufacturing and reflect
that number on the purchase order confirmation sent to Gilead for the batches
requested at that time.

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Schedule “D”

Toll Manufacturing Agreement

Dispatch Labeling of APO

The labelling of the shipping carton of Products shall include the following
information:

[ * ]

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Schedule “E”

Toll Manufacturing Agreement

Shipment Instructions

[ * ]

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Schedule “F”

Toll Manufacturing Agreement

Manufacturing Line [ * ]

[ * ] of API [ * ]

1. Manufacturing Line [ * ]

The Parties have set forth below the total [ * ] of API allowable per [ * ]
under the Manufacturing line [ * ] after completion of the production of [ * ].
Other than in cases where APO has failed to [ * ], APO shall not be required to
[ * ] GILEAD based on [ * ] or API Manufacturing line [ * ] for the [ * ]
batches.

In addition, the following aspects have to be considered:

 

  •   Given that the API source might have an impact on the production process,
[ * ] will be [ * ] by APO for a [ * ] API-source before [ * ] with the
API-source were produced at APO.

 

  •   Each change of the manufacturing process, which requires a new validation
and is of a nature that it is likely to change the Manufacturing line [ * ] will
lead to the same procedure and a new agreement concerning the acceptable line [
* ] as described in the product-specific appendices. In such event, the
determination of the total [ * ] of API allowable per [ * ] as set forth below
shall not be changed unless it this would cause an inequitable result, in which
case the Parties will agree in good faith upon an appropriate means to determine
such total [ * ] allowable. If the Parties disagree as to whether a change is
likely to change the Manufacturing line [ * ], they will agree in good faith as
to whether to reach a new agreement regarding acceptable line [ * ] pursuant to
this Schedule “F”.

A. Initial Allowable Manufacturing Line [ * ] per [ * ]: the initial allowable
Manufacturing line [ * ] shall be equal to [ * ] not subject to deviation that
are produced under this Agreement, minus the allowing [ * ].

B. [ * ] Manufacturing Line [ * ]: At the end of every [ * ], the allowable
manufacturing line [ * ] shall be adjusted to be equal to [ * ] not subject to
deviation that are produced under this Agreement [ * ] minus the [ * ]
applicable at that time according to section A.

C. [ * ] Arrangement: the [ * ] arrangement will start with the first batch,
that is produced after the allowable manufacturing line [ * ] has been
determined based on the [ * ] batches pursuant to section A.

D. [ * ] Procedure: the [ * ] calculation will consider a period of time of [ *
] by the following procedure, using the allowable Manufacturing line [ * ]
determined pursuant to sections A or B as applicable:

 

  i. If the actual Manufacturing line [ * ] for batches Manufactured during an [
* ] period is [ * ] than the allowed Manufacturing line [ * ], this period will
[ * ].

 

  ii. If the actual Manufacturing line [ * ] for batches Manufactured during the
[ * ] period is [ * ] than the allowed Manufacturing line [ * ], [ * ] pursuant
to Section 2.7 for [ * ] Manufacturing line [ * ].

 

  iii. [ * ] up to the [ * ] will be subject to [ * ] pursuant to section 2.7.

 

  iv. As the [ * ] for API may fluctuate over time, on an annual basis GILEAD
may determine an adjustment to the API [ * ] to reflect such [ * ] in the [ * ]
period prior to such adjustment. Such adjusted API [ * ] shall apply under this
Schedule F solely on a prospective basis. APO shall have the right to audit the
methodology employed by GILEAD to determine an adjusted [ * ] for API.

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Schedule “G”

Toll Manufacturing Agreement

Capital Expenditure and Equipment

 

1. Expenditures:

[ * ]

 

2. Equipment:

[ * ]

 

3. Use of Equipment / Ownership Transfer

[ * ]

 

4. Maintenance of Equipment

[ * ]

 

5. Training:

[ * ]

 

6. Title and Risk of Loss of Equipment:

[ * ]

 

7. Extra Installation Costs:

[ * ]

 

8. Fee Adjustment:

[ * ]

 

9. Currency:

[ * ]

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Attachment 1

[ * ]

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

PRODUCT APPENDIX 1 – TENOFOVIR DISOPROXIL FUMARATE TABLETS

EXHIBIT A

DRUG SUBSTANCE and EXCIPIENT SPECIFICATIONS

[ * ]

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

PRODUCT APPENDIX 1 – TENOFOVIR DISOPROXIL FUMARATE TABLETS

EXHIBIT B

PRICING SCHEDULE

2006

[ * ]

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

PRODUCT APPENDIX 1 – TENOFOVIR DISOPROXIL FUMARATE TABLETS

EXHIBIT C

Manufacturing [ * ]

FOR 2006

[ * ]

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

PRODUCT APPENDIX 2 – EMTRICITABINE AND TENOFOVIR DISOPROXIL FUMARATE TABLETS

EXHIBIT A

DRUG SUBSTANCE AND EXCIPIENT SPECIFICATIONS

[ * ]

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

PRODUCT APPENDIX 2 – EMTRICITABINE AND TENOFOVIR DISOPROXIL FUMARATE TABLETS

EXHIBIT B

PRICING SCHEDULE

2006

[ * ]

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

PRODUCT APPENDIX 2 – EMTRICITABINE AND TENOFOVIR DISOPROXIL FUMARATE TABLETS

EXHIBIT C

Manufacturing

[ * ]

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

PRODUCT APPENDIX 3 – EFAVIRENZ, EMTRICITABINE AND TENOFOVIR DISOPROXIL FUMARATE

TABLETS

EXHIBIT A

DRUG SUBSTANCE AND EXCIPIENT SPECIFICATIONS

[ * ]

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

PRODUCT APPENDIX 2 – EFAVIRENZ, EMTRICITABINE AND TENOFOVIR DISOPROXIL FUMARATE

TABLETS

EXHIBIT B

PRICING SCHEDULE

2006

(Final pricing to be set after completion of scale-up activities)

[ * ]

 

* Pricing based on nominal batch size of [ * ]; manufacturing lot size [ * ].

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

PRODUCT APPENDIX 2 – EMTRICITABINE AND TENOFOVIR DISOPROXIL FUMARATE TABLETS

EXHIBIT C

Manufacturing [ * ]

FOR 2006

[ * ]

 

[ ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.